           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

NATAVIA WILLIAMS                                           PLAINTIFF

                         No. 2:17-cv-80-DPM

CHARLES BYRD, Individually
and In His Official Capacity as a
Police of the City of Helena-West
Helena                                                  DEFENDANT

                               ORDER
     The Court understands that Williams' s lawyer has been in a trial,
which ended yesterday.    Please address the bankruptcy and possible
nonsuit issues today, NQ 27, so this Court can manage its docket.
     So Ordered.


                                      D .P. Marshall Jr.
                                      United States District Judge
